                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

PATRICE PAULINE DEVINE,

                    Plaintiff,                         JUDGMENT IN A CIVIL CASE
      v.
                                                          Case No. 18-cv-312-bbc
NANCY A. BERRYHILL,
Acting Commissioner of Social Security

                    Defendant.


      This action came for consideration before the court with District Judge
Barbara B. Crabb presiding. The issues have been considered and a decision has been
rendered.


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff

Patrice Pauline Devine remanding this case for further proceedings under sentence four

of Section 205 of the Social Security Act, 42 U.S.C. § 405(g).




           s/ V. Olmo, Deputy Clerk                                10/24/2018
        Peter Oppeneer, Clerk of Court                                Date
